Citation Nr: 1638476	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  12-14 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for chronic kidney disease, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for a prostate disability (claimed as prostatitis and benign prostatic hypertrophy (BPH)), to include as secondary to herbicide exposure.

3.  Entitlement to service connection for neuropathy of both lower extremities, to include as secondary to herbicide exposure.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for left ear hearing loss.

6.  Entitlement to a compensable rating for right ear hearing loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1967 to November 1969 and from December 1971 to March 1972.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, and a February 2013 rating decision by the RO in Nashville, Tennessee.  The claims file is in the jurisdiction of the Nashville, Tennessee RO.  In May 2016, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is in the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for left ear hearing loss and tinnitus, and the matter seeking a compensable rating for right ear hearing loss, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  Chronic kidney disease was not manifested during the Veteran's service or within one year following his separation from service, and his current chronic kidney disease is not shown to be related to his service, to include as due to his exposure to herbicides therein.

2.  A prostate disability was not manifested during the Veteran's service, and his current prostate disability is not shown to be related to his service, to include as due to his exposure to herbicides therein.

3.  Neuropathy of both lower extremities was not manifested during the Veteran's service, and the preponderance of the evidence is against a finding that he currently has any such disability.


CONCLUSIONS OF LAW

1.  Service connection for chronic kidney disease is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

2.  Service connection for a prostate disability is not warranted.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

3.  Service connection for neuropathy of both lower extremities is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by November 2009, August 2011, January 2012, and October 2012 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records (STRs) are associated with his record, and pertinent postservice treatment records have been secured.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration:  (1) Whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence that an event, injury, or disease occurred in service, or that certain diseases were manifested during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  With respect to the third factor listed, the U.S. Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a causal link (nexus) between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a causal link (nexus) but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptoms such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the claims pertaining to chronic kidney disease, a prostate disability, and neuropathy of the lower extremities, the low threshold standard of McLendon has not been met as there is no evidence that any of these claimed disabilities was manifested during the Veteran's active service, and nothing in the record indicating that any such disability may be related to his service.  Therefore, a VA examination to secure causal link (nexus) opinions in the matters is not necessary.  The Veteran has not identified any evidence pertinent to these matters that remains outstanding.  VA's duty to assist is met.  

Legal Criteria

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the evidence as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic disabilities (such as kidney disease), may be presumed to have been incurred in service if manifested to a compensable degree within a specified period of time postservice (one year for nephritis).  38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, a causal link (nexus) to service may be established by showing continuity of symptoms since service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Lay evidence may be competent evidence to establish in-service incurrence of an observable medical condition, injury, or event.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

The Veteran states that he has current kidney disease, a prostate disability, and neuropathy of both lower extremities that were incurred in or caused by service, to include as due to exposure to herbicides therein.  

The Veteran's DD Form 214 confirms that he served in Vietnam during the Vietnam Era (and is therefore presumed to have been exposed to herbicides/Agent Orange during such service).  Certain diseases may be service connected on a presumptive basis as due to exposure to herbicides/Agent Orange if manifested in a Veteran who served in the Republic of Vietnam during the Vietnam Era.  38 U.S.C.A. § 1116.  Those diseases are listed in 38 C.F.R. § 3.309(e); however, kidney disease, prostatitis and BPH are not among the listed diseases.  While early-onset peripheral neuropathies are on the list of diseases, there is no evidence that the Veteran has any such diagnosis.  Therefore, the presumptive provisions of 38 U.S.C.A. § 1116 do not apply, and service connection for the disabilities at issue on a presumptive basis as due to exposure to Agent Orange is not warranted.  Notwithstanding the foregoing, a veteran is not precluded from establishing service connection for diseases not subject to presumptive service connection with proof of actual direct causation.  See Combee, supra.

Factual Background

The Veteran contends that he has current chronic kidney disease, a prostate disability, and neuropathy of both lower extremities, that are due to his service.

The Veteran's STRs are silent for any complaints, findings, treatment or diagnosis regarding the kidneys, prostate, or lower extremities.  On October 1969 service separation examination, the genitourinary system and lower extremities were normal on clinical evaluation.

A September 2000 ultrasound of the kidneys showed echogenic renal cortex compatible with decreased renal function or failure.  On a September 2000 hospital discharge summary, the diagnoses included chronic renal insufficiency secondary to hypertensive nephrosclerosis.  On October 2000 nephrology treatment, the Veteran was evaluated for chronic renal insufficiency and noted to have a past medical history of hypertension.  The impressions included chronic renal insufficiency with creatinine of 2.0, probable hypertensive nephrosclerosis; there were no signs of acute glomerulonephritis.  Subsequent treatment records show ongoing treatment for chronic kidney disease.

VA treatment records from 2001 through the present include impressions of elevated PSA and BPH.  Biopsies of the prostate performed in June 2001 and June 2008 were negative for malignancy.  On April 2009 VA treatment, the Veteran was seen for elevated PSA with complaints of burning with ejaculation and at times dysuria and low back pain, due to prostatitis; on May 2009 treatment, he reported complete resolution of dysuria and UTI/prostatitis associated symptoms.

The postservice VA and non-VA treatment records are negative for any complaints, findings, treatment or diagnosis of neuropathy of either foot.

Analysis - Kidney disease

In this case, the record establishes that the Veteran does have a current diagnosis of kidney disease.

A chronic kidney disability was not manifested in service or clinically noted postservice prior to 2000, and service connection for a chronic kidney disability on the basis that it became manifest in service and persisted is not warranted.  As nephritis is not shown to have been manifested in the first postservice year, the chronic disease presumptive provisions of 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 do not apply. 

The Board finds that the service and postservice evaluation and treatment records, overall, provide evidence against this claim, indicating that the Veteran's current chronic kidney disability is not related to his service.  The more probative evidence in the record is against a finding that any current kidney disability was incurred in or caused by the Veteran's active service, to include exposure to herbicides therein.  As noted, kidney disease is not included in the list of disabilities for which presumptive service connection may be granted due to herbicide exposure.

Regarding the Veteran's sincere belief that his chronic kidney disability is related to his service, he is a layperson and has not demonstrated or alleged expertise in establishing, or determining the cause of a complex medical issue such as identifying the cause of a kidney disability.  This is a medical question beyond the realm of common knowledge and not answerable by lay observation.  The Veteran has not provided supporting medical opinion or medical treatise evidence; does not cite to supporting factual data; and does not provide an explanation for his opinion that his condition is related to his military service.  Therefore, although the Board does not doubt the sincerity of his belief, his lay opinion cannot be assigned any significant probative value.  While a layperson is qualified to testify about observable matters (see Davidson, supra), the cause of a specific medical condition is a question beyond the scope of common knowledge or lay observation and requires medical training and expertise (see Jandreau, supra).  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the claim of service connection for chronic kidney disease.  Accordingly, the appeal in the matter must be denied.

Analysis - Prostate disability

In this case, the record establishes that the Veteran does have a current diagnosis of prostate disability.

A prostate disability was not manifested in service or clinically noted postservice prior to 2001, and service connection for a prostate disability on the basis that such disability became manifest in service and persisted is not warranted.  

The Board finds that the service and postservice evaluation and treatment records, overall, provide evidence against this claim, indicating that the Veteran's current prostate disability is not related to his service.  The more probative evidence in the record is against a finding that any current prostate disability was incurred in or caused by the Veteran's active service, to include exposure to herbicides therein.  As noted, prostate disability is not included in the list of disabilities for which presumptive service connection may be granted due to herbicide exposure.  

Regarding the Veteran's sincere belief that his prostate disability is related to his service, this is, again, a complex medical issue beyond the realm of common knowledge and not answerable by lay observation.  As such, although the Board does not doubt the sincerity of his belief, his lay opinion cannot be assigned any significant probative value.

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the claim of service connection for a prostate disability.  Accordingly, the appeal in the matter must be denied.

Analysis - Neuropathy of lower extremities

The Veteran states that he has neuropathy of both feet due to herbicide exposure in service.  As noted above, his STRs and postservice treatment records do not show any reports, findings, treatment, or diagnosis pertaining to neuropathy of either foot.  

The threshold legal requirement in a claim of service connection is that there must be competent evidence that the Veteran has (or during the pendency of the claim has had) the disability for which service connection is sought, i.e., a diagnosed neurological disability of either foot.  See 38 U.S.C.A. § 1110.  The record does not include any such evidence.  Treatment records associated with the record do not show any diagnosis or treatment for any neurological disability of either foot.  Notably, the Veteran has not identified any physician who has assigned him a diagnosis of a neurological disability of either foot, or provided him treatment for such disability.  Accordingly, he has not presented a valid claim of service connection for such disability.  See Brammer, 3 Vet. App. at 225.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for neuropathy of both lower extremities.  Accordingly, the appeal seeking service connection for such disability must be denied.  

The Board is grateful to the Veteran for his honorable service and regrets that a more favorable outcome could not be reached.  


ORDER

Service connection for chronic kidney disease is denied.

Service connection for a prostate disability is denied.

Service connection for neuropathy of both lower extremities is denied.


REMAND

The Board finds that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the claims remaining on appeal.  See 38 C.F.R. § 3.159.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A.  

On October 2011 VA examination, the examiner opined that the Veteran's left ear hearing loss is less likely than not a result of the Veteran's military noise exposure because he was discharged from the service with normal hearing in the left ear.  In a February 2012 addendum opinion, the examiner noted that the Veteran denied having tinnitus on the examination and on a December 2010 audiological evaluation, and there was no evidence of tinnitus in the STRs; the examiner stated that, therefore, an opinion regarding tinnitus was not necessary.  On June 2012 VA examination, the examiner opined that the Veteran's tinnitus is less likely than not (less than 50% probability) a symptom associated with his hearing loss.  On November 2012 VA examination, no opinion was given regarding the cause of the Veteran's left ear hearing loss or tinnitus.  In a January 2013 records review and medical opinion, a reviewing audiologist opined that it is less likely than not that the Veteran's tinnitus began as a result of his military noise exposure and also less likely as not a symptom associated with his service connected right ear hearing loss.

At the May 2016 hearing, the Veteran testified that his right ear hearing has worsened since the most recent VA examination in 2012.  He testified that he has experienced ringing in his ears for a long time although he could not recall specifically when it began; he testified that he has difficulty remembering because he has suffered two strokes.  He testified that he was in the infantry, serving as a gunner on a truck and later driving the truck as well.  He testified that he has never been exposed to louder noise than what he experienced in service.

At the Board hearing, the Veteran submitted (with a waiver of initial RO consideration) a 1983 National Institute of Health study regarding the delayed effects of noise on the ear, and a 2006 National Academy Press study regarding possible delayed awareness of the effects of noise exposure on an individual's hearing.

Regarding the rating for right ear hearing loss, the Veteran testified that his symptoms have worsened since he was last examined by VA.  His most recent VA audiological examination was in November 2012 (approximately four years ago).  He states that the rating assigned does not reflect his current hearing impairment.  While a new examination is not required simply because of the time which has passed since the last examination, a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  See VAOPGCPREC 11-95 (1995).  Accordingly, a new examination is necessary.

Additionally, because the previous VA examiners did not address the medical studies regarding the delayed effects of noise on the ear and possible delayed awareness of the effects of noise exposure on an individual's hearing, the medical opinions offered on the previous examinations are inadequate for rating purposes, and a remand for corrective action is necessary.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should secure for the record copies of the complete updated (to the present) clinical records of any (and all) VA evaluations and/or treatment the Veteran has received for hearing loss and/or tinnitus.

2.  The AOJ should then arrange for an audiological examination of the Veteran to determine the likely cause of his left ear hearing loss and tinnitus (specifically whether each is related to his service), as well as the current severity of his service-connected right ear hearing loss.  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record and examination/interview of the Veteran, the examiner must offer opinions that respond to the following:

(a) The examiner should opine whether the Veteran's left ear hearing loss disability is at least as likely as not (a 50% or greater probability) related to exposure to noise trauma in service.  (He served in combat, earned an expert rifle badge, and worked as a truck driver and an engineer equipment repairman; exposure to noise trauma may reasonably be assumed).  The examiner must explain the rationale for the opinion; if it is to the effect that the left ear hearing loss is unrelated to service, the provider should identify the cause for the hearing loss considered more likely (and explain why that is so).

(b) The examiner should also opine whether the Veteran's claimed tinnitus is at least as likely as not (a 50% or better probability) related to his service, to include as due to exposure to noise trauma therein.  The examiner must explain the rationale for the opinion in detail; if the opinion is to the effect that the tinnitus is unrelated to service, please identify the cause(es) for the tinnitus considered more likely.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

3.  Please then review the record and, after completing any further development suggested, readjudicate the claims.  If any remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


